Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 1 of 26

DEFENDANT - SMF
EXHIBIT 26
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 2 of 26

Zalewski, Anna

From: Raymond, Barbara

Sent: Wednesday, April 20, 2016 2:26 PM

To: Bushinski, Stephen; Ruscavage, Andrew
Subject: FW: Texts re AG elder abuse & DOH complaints
Attachments: IMG_4236.PNG; IMG_4237.PNG; IMG_4238.PNG

Well at least now | know what Ms. Lewen has been referring to in her various emails (middle image) regarding her
statements of ‘involuntary deviate sexual intercourse’ -- we actually had an anonymous complaint survey (we assumed
was daughter} from DOH regarding this situation, they came In and investigated & the Investigation

showed no deficient practice.

Barbara L. Raymond, RN, NHA | Commandant PA Department of Military and Veterans Affairs | Bureau of Veterans
Homes Pennsylvania Soldiers’ & Sailors’ Home of Erle

560 East 3rd Street | Erie, PA 16507

Phone: 814.878.4926 | Fax: 814.871.4617

www.dimva,pa.gov

PRIVILEGED AND CONFIDENTIAL COMMUNICATION The information transmitted is intended only for the person or
ssed and may contain confidential and/or privileged material. Any use of this information other
ient or eu-receive thi pe| send-a-reply-e-mail-to-the—

    

    

  

   
 

 

attorney-client or any other privilege.

E-Mail: braymond@pa.gov.,

-----Originai Message-----
From: Bushinski, Stephen
Sent: Wednesday, April 20, 2016 8:11 AM

To: Bender, Bryan
Cc: Barrett, Michael; Stovall, Denise; Kreiser, Kim {DMVA); Raymond, Barbara; Skinner, Brian

Subject: FW: Texts re AG elder abuse & DOH complaints
Three of three.

And | got one fast night, too.

Stephen J. Bushinski| Senior Assistant Chief Counsel PA Department of Military and Veterans Affairs | Office of Chief
Counsel Building 7-36, Fort Indiantown Gap Annville, PA 17003-5002

Phone: 717-861-8503 | Fax: 717-861-8265

www.dmva.pa.gov

PRIVILEGED AND CONFIDENTIAL COMMUNICATION. The information transmitted is intended only for the person or
entity to whom it is addressed and may contain confidential and/or privileged material. Any use of this information
other than by the intended recipient is prohibited. {f you receive this message in error, please send a reply email to the
sender and delete the material from any and all computers. Unintended transmissions shail not constitute waiver of the

attorney-client or any other privilege.
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 3 of 26

Email: sbushinski@pa.gov

From: Nancy Lewen [mailto:lewennancy@gmail.com]
Sent: Wednesday, April 20, 2016 7:00 AM

To: Bushinski, Stephen

Cc: Smith, Frederick

Subject: Texts re AG elder abuse & DOH complaints
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 4 of 26
Barry Blasic >

q Recent racebook

 

Invite Barry to Messenger

fo AB A
75 fads, "2 Fh S Fe
# 3 Sk PASE

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 5 of 26
s 7 Barry Blasic >
~ Recent Facebook

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 6 of 26
fo . Barry Blasic >
™ tecent Facebook

  

 

 

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 7 of 26

DEFENDANT - SMF
EXHIBIT 27

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 8 of 26-
Case 1:17-cv-00148-SPB Document 97-2 Filed 11/14/19 Page 1 of 4

M1] Gmail oO | Nancy Lewen a

 

Fw: Residents rights

2 messages

Lewen, Nan | Fri, Jan 29, 2016 at 6:05 AM
Le mat —_ ~ -

 

 

From: Lewen, Nancy.
Sent: Friday, January 29,2016 2:53AM .
To: McLaughlin, Kevin; Adebayo, Adeola; Astemborski, Jennifer; Baca, Donna; Baginski, Alan; Basniet, Gopal; Biby,
Beth; Bickel, Paula; Birchard, Janet; Blasic; Barry; Bloeser, Denise; Bongutu, Young; Boyd, Denise; Boyd, Pamela;
Brink, Charles; Burke, Ann; Cancilla, Jason; Carmichael, Tina; Carney, Colleen; Carathers, Amiesh; Carr, Charmane;
Cilluffo, Candace; Cooley, Alyssa; Cubero, Deborah; Cuzzola, Debra; Darby, Tavonna; Dickey, Jodie L; Duck, Lakeya;
Dunlap, Letesha; Evans, Charles; Evans, Jennifer; Fabrizi-Romanski, Catina; Fehlman, Joanna; Fike, Michele; Foster,
Kathleen: Garcia-Nieves, Xiomara; Grayson, Amy; Green, Cassie; Gresh, Cynthia Marie; Grippe, Shaun; Haight, Pegay:
Hamilton, Veronica; Hamm, Raymond; Harden, Henry Joseph; Harris, Carlisha; Hazlett, Regina M; Henderson,
é ily: Hinkle! horowski, Adelheid; Holmes, Monique; Humes. Jean: Jones, Marjorie; Jones,
; ; Kenna, Sty’ King; Penny; Kirkland, si; Rovacevic? Ena; Nratie; Karen, tagaria, Ken,
Langford, Kenneth; Lemke, Francesca; Lentz, Teresa; Marzka, Wilma; McMahon, Kenneth, Mead, Beth; Milter, Vickie;
Mingo, Celena; Mitchell, Carta; Motira, Julie; Mohra, Scott, Morgan, Marcus; Morgan, Pauline; Nowosielski, Sharie;
Osborne, Katie; Pears, Christine; Peres, Nancy; Petroff, Heather; Pickens, Cassaundra; Ponder, Daphne; Ratcliff,
Ermestine; Raun, Kristen; Rice, Laurie; Roberts, Brenda; Roberts, Brittiney; Roberts, Letitia; Roberts, Michelle;
Robison, Valonia; Rogers, Sheryl; Rosa, Johanna; Ross, Jennie; Ruiz, Lesiie; Slupski, John; Solan, Marissa; Spiegel,
Denise; Sprickman, Katie; Stewart, Jillian Eve; Sutton, Susan; Swantek, Nicholas; Tate, Peter; Taylor, Charise;
Thompson, Fannie; Townes, Gail; Ward, Watissha; Wayne-Roberts, Jessica; White, Priscilla; Wilkinson, Rhonda;
Williams, Carolyn; Wills, Christine; Wilson, Jennifer; Wrzeszez, Richard; Zappas, Dawn
Subject: RE: Residents rights

  
 

 
 

    

Kavin-
i'm not trying to be funny by asking if there is any possibility that we could “get a room” here at PSSH.

in all seriousness, | am asking this because i have worked at several nutsing homes where there is a private intimacy
room provided, often called a "cuddle rom” for mentally competent residents to exercise their legal sight to enjoy sexual
activity in the long term care setting. Over the course of my nursing career! have seen where residents who are care
planned for sexual relationships in the comfort and privacy of their rooms are often not careful about pulling the drapes in —
the room during the heat and passion of the intimate moment. This makes thelr roommates uncomfortable and becomes

problematic.

In ane case, a facility that | was working at through staffing agency got in trouble when a roommate with conflicting
values had witnessed more fovemaking activity between her rcommate and another resident than she cared to tolerate,
so she called the police on her cellphone one Saturday on 11-7 shift. Like most nursing homes, there was not enough
staff in the building that night to competently provide oversight and ensure privacy. The police then involved Aduit
  
 

Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 9 of 26°

Case 1:17-cv-00148-SPB Document 97-2 Filed 11/14/19 Page 2 of 4
Protective Services and DOH. It-became a big issue since the female sexual partner was screened and determined to

be "moderately cognitively impaired.”

| was Iooking just now on the © drive, and | don't see any Intimacy guidalines policy. !s there a policy in place
establishing a framework for managing the tension between competing values and fegal rights of our residents in the
context of these intimate relationships and sexual activities? After all, white we do have a responsibility to raspect the

. persanhood of those long term care résidents who wish to be sexually active, we should also be providing protective
oversight and respecting thé legal rights of their roommates, {and other residents,) to be free from unwanted exposure ta
witnessing sexual activity in the long term care setting. -

Also, if something like this does happen on the weekend, (or at night) at a time when there is no social worker,
Ombudsman or Psychiatrist in the building to determine competency and volition, how should we determine that
residents ate mentally competent consenting adults whose participation in an intimate relationship or sexual activity is
willing, unforced and free from coercion? By what standard ought a resident's willingness to participate in an intimate

relationship or engage in sexual activity be measured during non-office hours?

Forexample, suppose on a Friday night at 11:00pm two residents are found in an intimate situation. Upon questioning,
both residents seem to express willingness to. engage in sexual activity, and are therefore permitted by staff to engage in
sexual activity over the weekend. ‘The following Monday, one or both ate evaluated, and one or both is deterrnined to
suffer from “moderate cognitive impairment,” and not considered to be legally campetent to consent to sexual activity.
Are We more liable for infringing on residents legal rights if we separate the two residents for the rest of the weekend untit
ompetency and volition can be determined the following Monday? Or are we more tiable if we falsely assu

  
 

bern: cst a dapat ed, se Semana No.2. Ble ate, i a ER ceed eed cea ein toe ta. ees ey
eden tne IR neiview oy the fas? nuisé -and cupen cacy -olrecidente

 

‘OTP Cy aT Win gress "ASSa OH We eater.
screened and determined not to be legally competent to consent to sexual activity? ‘The floor nurses do not have
access to any sort of cognitive impairment screening tools such as BIMS or MMSE. As far as | know the RNS office
doesn’t have access to cognitive impairment screening tools either. Please advise us as to what should we do if itis a
Friday night at 11:00 pm and two residents are discovered to be engaged in intimate activity. Also please excuse me if

i overlooked the policy on the O drive. { looked under “Resident Rights.”

Nancy Lewen

 

From: McLaughlin, Kevin

Sent: Thursday, January 28, 2016 10:15 AM — ——
To: Lewen, Nancy; Adebayo, Adeola; Astemborski, Jennifer; Baca, Donna; Baginski, Alan; Basnet, Gopal; Biby, Beth;
Bickel, Paula; Birchard, Janet; Blasic, Barry; Bloeser, Denise; Bongutu, Young; Boyd, Denise; Boyd, Pamela; Brink,
Charles; Burke, Ann; Cancilla, Jason; Carmichael, Tina; Camey, Colleen; Carothers, Amiesh; Carr, Charmane; Ciltuffo,
Candace: Cooley, Alyssa; Cubero, Deborah; Cuzzola, Debra; Darby, Tavonna; Dickey, Jodle L; Duck, Lakeya; Dunlap,
Letesha; Evans, Charles; Evans, Jennifer; Fabrizi-Romanski, Catina; Fehlman, Joanna; Fike, Michele; Foster, Kathleen;
Garcia-Nieves, Xiomara; Grayson, Amy; Green, Cassie; Gresh, Cynthia Marie; Grippe, Shaun; Haight, Pegoy: Hamilton,
Veronica; Hamm, Raymond; Harden, Henry Joseph; Harris, Carlisha; Hazlett, Regina M; Henderson, Tanesha; Heubel,
Emily; Hinkler-Zaborowsid, Adelheid; Holmes, Monique: Humes, Jean; Jones, Marjorie; Jones, Yvonne; Karpinski,
Kerry; Kenna, Kristy; King, Penny; Kirkland, JER; Kovacevic, Emila; Krahe, Karen, Lagania, Kelli; Langford, Kenneth;
Lemke, Francesca; Lentz, Teresa; Marzka, Wilma; McMahon, Kenneth; Mead, Beth; Miller, Vickie; Mingo, Celena;
Mitchell, Caria; Mohra, Julie; Mohra, Scott; Morgan, Marcus; Morgan, Pauline; Nowosielski, Sharie; Osborne, Katie;
Pears, Christine; Peres, Nancy; Petroff, Heather; Pickens, Cassaundra; Ponder, Daphne; Ratcliff, Ernestine; Raun,
Kristen; Rice, Laurie; Roberts, Brenda; Roberts, Briitiney; Roberts, Letitia; Roberts, Michelle; Robison, Valonia; Rogers,
Sheryl; Rosa, Johanna; Ross, Jennie; Ruiz, Leslie; Slupski, John; Solari, Marissa; Spiegel, Denise: Sprickman, Katie;
Stewart, Jillian Eve; Sutton, Susan; Swantek, Nicholas; Tate, Peter; Taylor, Charise; Thompson, Fannie: Townes, Gail;
Ward, Watissha; Wayne-Roberts, Jessica; White, Priscilla; Wilkinson, Rhonda; Williams, Carolyn; Wills, Christine;
Wilson, Jennifer; Wrzeszcz, Richard; Zappas, Dawn

Subject: RE: Residents rights ~ ,
  

Case 1:17-cv-00148-SPB Document 115-8. Filed 06/10/20 Page 10 of 26

case 1:17-cv-00148-SPB Document 97-2 Filed 11/14/19 Page 3 of 4
Thompson, Fannie; Townes, Gail; Ward, Watissha; Wayne-Roberts, Jessica; White, Priscilla; Wikinson, Rhonda;
Williams, Carolyn; Wils, Christine; Wilson, Jennifer; Wrzeszcz, Richard; Zappas, Dawn
Subject: RE; Residents rights

| I'm sory, | meant to write ae YY

 

From: McLaughtin, Kevin
Sent: Wednesday, January 27, 2016 12:48 PM ;
To: Adebayo, Adeola; Astemborski, Jennifer; Baca, Donna; Baginski, Alan; Basnet, Gopal; Biby, Beth; Bickel, Paula;
Birchard, Janet: Blasic, Barry; Bloeser, Denise; Bongutu, Young; Boyd, Denise; Boyd, Pamela; Brink, Charles; Burke,
Ann; Cancilla, Jason; Carmichael, Tina; Carney, Colleen; Carothers, Amiesh; Carr, Charmane; Ciluffo, Candace; —
Cooley, Alyssa; Cubero, Deborah; Cuzzola, Debra; Darby, Tavonna; Dickey, Jodie L; Duck, Lakeya; Dunlap, Letesha;
Evans, Charles; Evans, Jennifer; Fabrizi-Romanski, Catina; Fehiman, Joanna, Fike, Michela; Foster, Kathleen; Garcia-
Nieves, Xlomara; Grayson, Amy; Green, Cassie; Gresh, Cynthia Marie; Grippe, Shaun; Haight, Peggy; Hamilton,
Veronica: Hamm, Raymond; Harden, Henry Joseph; Harris, Carlisha; Hazlett, Regina M; Henderson, Tanesha; Heubel,
Emily; Hinkler-Zaborowski, Adefheid; Holmes, Monique; Humes, Jean; Jones, Marjorie; Jones, Yvonne; Karpinski,
Kerry; Kenna, Kristy; King, Penny; Kirkland, Jill R; Kovacevic, Emila; Krahe, Karen; Lagana, Kelli; Langford, Kenneth;
Lemke, Francesca; Lentz, Teresa; Leweén, Nancy; Marzka, Wilma; McMahon, Kenneth; Mead, Beth; Miller, Vickie;
Mingo, Celena; Mitchell, Carla; Mohra, Julies Mohra, Scott; Morgan, Marcus; Morgan, Pauline; Nowosielski, Sharie;
Osbome, Katie; Pears, Christine; Peres, Nancy; Petroff, Heather; Pickens, Cassaundra; Ponder, Daphne; Ratcliff,
Ernestine; Raun, Kristen; Rice, Laurie; Roberts, Brenda; Roberts, Brittney; Roberts, Letitia; Roberts, Michelle;
Robison, Valonia; Rogers, Sheryl; Rosa, Johanna; Ross, Jennie; Ruiz, Leslie; Slupski, John; Solan, Marissa; Spiegel,
anise: Sorickman; Katie; Stewart, Jillian. Eve; Sutton; Su wantek, Nicholas; Tate, Peter, ‘Taylor, Charice; —_
Thompson, Fannie; Townes, Gail; Ward, Watissha; Wayne-Roberts, Jessica; White, Priscilla; Wilkinson, Rhonda;
Williams, Carolyn; Wills, Christine; Wilson, Jennifer; Wrzeszcz, Richard; Zappas, Dawh
Subject: Residents, rights

 

       

  

en:
We have documented in care plans that residents ‘and are appropriate to have a relationship, 1f in
doubt about how te handle a situation between them, please review th eplans.

- Thanks — .

Kevin McLaughlin] Assistant Director of Nursing

PA Department of Military and Veterans Affairs | Bureau of Veterans Homes
Pennsylvania Soldiers’ & Sailors' Home of Erie

560 East 3rd Street | Erie, PA 16507

Phone: 814.878.4956| Fax: 814.878.4992

www.dmiva,state.pa.uis

PRIVILEGED AND CONFIDENTIAL COMMUNICATION The information transmitted is intended only for the person or
entity to whom it is addressed and may contain confidential and/or priviteged matertal..Any use of this information other
than by the Intended recipient Is prohibited. If you receive this message in error, please send a reply e-mail to the sender
and delete the materlal from any and all computers. Unintended transmissions shall not constitute waiver of the attomey-

client or any other privilege.

E-Mail: Kemclaughi@pa.gov

 
 

Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 11 of 26
Case 1:17-cv-00148-SPB Document 97-2 Filed 11/14/19 Page 4 of 4

Keep in mind, it doesn’t have to be multiple occurrences to be an unwanted sexual advance. We must document and
report any inappropriate behaviors, .

 

From: Lewen, Nancy
Sent: Wednesday, January 27, 2016 11:25 PM
To: McLaughlin, Kevin; Adebayo, Adeola; Astemborski, Jennifer; Baca, Donna; Baginski, Alan; Basnet, Gopal; Biby,
- Beth; Bickel, Paula; Birchard, Janet; Blasic, Barry; Bloeser, Denise; Bongutu, Young; Boyd, Denise; Boyd, Pamela:
Brink, Charles; Burke, Ann; Cancilla, Jason; Carmichael, Tina; Carney, Colleen; Carothers, Amiesh; Carr, Charmane;
Cilluffo, Candace; Cooley, Alyssa; Cubero, Deborah; Cuzzola, Debra; Darby, Tavonna; Dickey, Jodie L; Duck, Lakeya;
Dunlap, Letesha; Evans, Charles; Evans, Jennifer; Fabrizi-Romanski, Catina; Fehiman, Joanna; Fike, Michele; Foster,
Kathleen; Garcia-Nieves, Xiomara; Grayson, Amy} Green, Cassie; Gresh, Cynthia Marie; Grippe, Shaun; Haight, Peggy;
Hamilton, Veronica; Hamm, Raymond; Harden, Henry Joseph; Harris, Carlisha; Hazlett, Regina M; Henderson,
Tanesha; Heubel, Emily; Hinkter-Zaborowski, Adelheid; Holmes, Monique; Humes, Jean; Jones, Marjorie; Jones,
Yvonne; Karpinski, Kerry; Kenna, Kristy; King, Penny, Kirkland, Jill R; Kovacevic, Emila; Krahe, Karen; Lagana, Kelli;
Langford, Kenneth; Lemke, Francesca; Lentz, Teresa; Marzka, Wilma; McMahon, Kenneth; Mead, Beth; Miller, Vickie;
Mingo, Celena; Mitchell, Carla; Mohra, Julie; Mohra, Scott; Morgan, Marcus, Morgan, Pauline; Nowosielski, Sharie;
Osborne, Katie; Pears, Christine; Peres, Nancy; Petroff, Heather; Pickens, Cassaundra; Ponder, Daphne; Ratcliff,
Ernestine; Raun, Kristen; Rice, Laurie; Roberts, Brenda; Roberts, Brittiney; Roberts, Letitia; Roberts, Michelle;
Robison, Valonia; Rogers, Sheryl: Rosa, Johanna; Ross, Jennie; Ruiz, Lastie; Slupski, John; Solan, Marissa; Spiegel,
Denise: Sprickman, Katla; Stewart, Jillian Eve; Sutton, Susan; Swantek, Nicholas; Tate; Peter; Taylor, Charise;
Thompson, Fannie; Townes, Gail; Ward, Watissha; Wayne-Roberts, Jessica; White, Priscilla; Wilkinson, Rhonda;
Williams, Carolyn; Wills, Christine; Wilson, Jennifer; Wrzeszcz, Richard; Zappas, Dawn
i a ie — i DES Dacidants riahts. femmes see ec ns A mam momma cet ema a aman es cae nese nme ee IE ae ween ee

| also noticed Mr. ME oicing hands one day last week in the dining room with his table mate, Mr. -. in that
particular case, | don't think it's an ongoing “relationship” as much as just an isolated harmless one time Tistation, so |
didn’t see a need to update the care plan or even chart on it. It might be something to keep an eye on though, so that it
can be charted on and care planned appropriately if a romance does develop between the two at some paint,

Nancy Lewen LPN

 

From: McLaughlin, Kevin

Sent: Wednesday, January 27, 2016 1:00 PM

To: Adebayo, Adeola; Astemborski, Jennifer; Baca, Donna; Baginski, Alan; Basnet, Gopal; Biby, Beth; Bickel, Paula;
Birchard, Janet; Blasic, Barry; Bloeser, Denise; Bongutu, Young; Boyd, Denise; Boyd, Pamela; Brink, Charles; Burke,
Ann; Cancilla, Jason; Carmichael, Tina; Carney, Colleen; Carothers, Amiesh; Carr, Charmane; Cilluffo, Candace;
Cooley, Alyssa; Cubero, Deborah; Cuzzola, Debra; Darby, Tavonna; Dickey, Jodie L; Duck, Lakeya; Dunlap, Letesha;
Evans, Charles; Evans, Jennifer; Fabrizi-Romanski, Catina; Fehlman, Joanna; Fike, Michele; Foster, Kathleen; Garcia-
Nieves, Xiomara; Grayson, Amy; Green, Cassie; Gresh, Cynthia Marie; Grippe, Shaun; Haight, Peggy; Hamilton,
Veronica; Harnm, Raymond; Harden, Henry Joseph; Harris, Carlisha; Hazlett, Regina M; Henderson, Tanesha; Heubel,
Emily; Hinkter-Zaborowski, Adelheld; Hotmes, Monique; Humes, Jean; Jones, Marjorie; Jones, Yvonne; Karpinski, —
Kerry; Kenna, Kristy; King, Penny; Kirkdand, Jill R; Kovacevic, Emila; Krahe, Karen; Lagana, Kelli; Langford, Kenneth;
Lemke, Francesca; Lentz, Teresa; Lewen, Nancy; Marzka, Wilma; McMahon, Kenneth; Mead, Beth; Miller, Vickie;
Mingo, Celena; Mitchell, Carla; Mohra, Julie; Mohra, Scott; Morgan, Marcus; Morgan, Pauline; Nowosielski, Sharle;
Osborne, Katie; Pears, Christine; Peres, Nancy; Petroff, Heather; Pickens, Cassaundra; Ponder, Daphne; Ratcliff,
Ernestine; Raun, Kristen; Rice, Laurie; Roberts, Brenda; Roberts, Brittney; Roberts, Letitia; Roberts, Michelle;
Robison, Valonia; Rogers, Sheryl; Rosa, Johanna; Ross, Jennie; Ruiz, Lestie; Slupski, John; Solan, Marissa; Spiegel,
Denise; Sprickman, Katie; Stewart, Jillian Eve; Sutton, Susan; Swantek, Nicholas; Tate, Peter; Taylor, Charise;
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 12 of 26

DEFENDANT - SMF
EXHIBIT 28
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 13 of 26

Declarative Statement

|, Barbara Raymond, currently hold the position of Commandant of the Pennsylvania Soldiers and
Sailors Home In Erle PA,

In 2015 | oversaw the entire operations for the Pennsylvania Soldiers & Sailors Home, this includes
budget and strategic planning for the facility, regulatory oversite and compliance, including policy
development, leadership and management of various individual department heads such as the
Director of Nursing, the Social Services Director, Quality Assurance Coordinator, Admissions &
Marketing Coordinator to name a few.

My management of the nursing department is through the Director of Nursing. The Director of
Nursing has Assistant Directors of Nursing report directly to her, the Assistant Directors of Nursing
have the Registered Nurses report directly to them, the Registered Nurses, Licensed Practical Nurses
and Certified Nurses’ Aides report directly to the Registered Nurse Supervisor, This chain of
command would be utilized for concerns, issues, information, complaints, essentially most
communications. The importance of following the chain of command is to ensure these concerns,
issues, information, complaints, or grievances of any type may be quickly acted upon, but
particularly with any concerns regarding quality of care of the residents; following the proper chain
of command safeguards against delays in managing the problem by the ability to complete a proper
investigation and appropriate resolution. Various meetings are held routinely to address resident
care where, provided proper chain of command is followed, issues will be addressed in a more
systematic approach where things are not inadvertently missed, and accountability can be assigned,
Meetings about direct resident care are held daily, weekly, and as needed meeting are held with my
management team to address operational needs and changes, which can & do affect resident care.
Monthly and as needed meetings are held with the various departments including the nursing
department where changes are reviewed as well as updates to policies and procedures.

The nurse’s duties are varied from passing medications, performing skin treatments, evaluating
various body systems — from neurological to gastrointestinal, updating families on changes, assisting
with activities of daily living,

All applicable laws, regulations and internal policies are followed at Pennsylvania Soldiers & Sailors
Home, including abuse policies pertaining to sexual abuse.

When the Department of Health receives a complaint, the process is as follows: the Department of
Health Surveyor enters the building, or on a rare occasion will call the facility, they ask for a roster,
at the time called an 802, of resident names and other information such as medications, falls, skin
concerns. From that roster the surveyors will request resident records, such as charts, medication
administration records, skin care documentation, lab information, diagnostic results. The surveyors
will then often ask for policies, particularly if they feel something was not completed correctly.

After the surveyors conclude their investigation of the concern, they will briefly meet with the
Administrator to review the potential findings of concerns if any. They surveyors inform the
Administrator they will review the findings with their supervisor at their Field Office. The
Administrator will receive a form called a 2567 from the Department of Health with the official
citations. Depending on the complaint this process takes the Administrator, Director of Nursing,
Assistant Directors of Nursing, Quality Assurance, various other staff members away from day to day
duties and resident care, the complaint survey alone takes an entire day or days of time away from
monitoring and improving resident care, depending upon citations found it will take days and weeks
away from resident care to follow the required correction process. ;

Page 1 of 2

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 14o0f26 oo

of

VERIFICATION

|, Barbara Raymond, hereby state that the foregoing declarative is true and correct to the best of my

personal knowledge or information and belief,
This statement and verification is made subject to the penalties of 28 U.S.C. §1746 relating to unsworn

declarations under penalty of perjury, which provides that if | make knowingly false averments, | may be
subject to criminal penalties.

Date: 05/25/2020 signea, tt Lacan Owes

Page 2 of 2

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 15 of 26

DEFENDANT - SMF
EXHIBIT 29
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 16 of 26

 

AFFIDAVIT OF SUSAN WILLIAMSON, DIRECTOR
DIVISION OF NURSING CARE FACILITIES

 

{. Lam currently employed as the Director of the Division of Nursing Care
Facilities for the Pennsylvania Department of Health.

2. The Pennsylvania Department of Health is responsible for licensing and
regulating nursing homes in Pennsylvania.

3. T worked in this capacity in 2015 and 2016.

4. Whenever an individual wants to file a complaint against a nursing home,
they can do so directly to the Division of Nursing Care Facilities.

5. When a complaint is received, either from correspondence, phone call,
email or completion of an online complaint form, the complaint is logged
and processed.

6. All complaints are forwarded to the appropriate region and field office so
that it can be assigned to a surveyor.

7. Surveyors are trained investigators with a background in nursing, social
work or nutrition. Typically, surveyors go to nursing care facilities and
investigate the nature of the complaint.

8. When asurvey is completed, the survey results are posted online for the
public to see.

9, If a facility has engaged in deficient practices, then they can receive a
sanction. Sanctions include civil money penalties, bans on admissions or
receipt of a provisional license.

10. The name of the complainant is confidential, unless the complainant states
otherwise, and is not shared with the facility during the survey.

11.At no time is the name of the complainant made public by the Department.

I verify that the statements in this document are true and correct to the best
of my knowledge, information, and belief. fun derstand that false statements herein
are made subject to the penalties of 18 Pa.C.S. § 4904, relating to unswom
falsification to authorities.

/s/

Susan Williamson, Director
Division Nursing Care Facilities

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 17 of 26

DEFENDANT - SMF
EXHIBIT 30

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 18 of 26

3/7/2016
Barry Blasic

| have been a co-worker with Nancy Lewen (referred to as NL) for just over one year. She began
on third shift during the period when | also worked third. We occasionally would work together on the
same unit.

i have been going through a divorce during the same mentioned time frame. | nave spoken
openly with many of my co-workers regarding my divorce so it is common knowledge in the workplace.

NL sent me a “friend request” on Facebook in August of 2015 which | accepted. The majority of
NL’s messages have been unassuming. On New year’s Eve NL began a series of messages regarding a day
trip to the Cleveland Museum of Art. NL even went as far to specify “purely as friends” in the initial
request.

These are copies of the original messages which have been archived on my account. Pictures/photos
won't copy & paste but are viewable on my account.

Facebook User 1/3, 8:23am

I know you are artistically inclined Barry. The Cleveland Museum of Art has an Egyptian Art
exhibit coming soon and they also have Baroque style religious art. My question is, are you
evolved enough to ever want to go do something like this, purely as friends, with a middle aged
super nerdy gray haired and wrinkled fat chick? It would obviously be about a 10 hour day trip,
in the Spring. I'd prefer that you drove because I'm like that, but I may ask that we take my car
since I don't get enough road trips these days to blow out the carbon. I find the hidden messages
in Baroque and Reformation era art very interesting. Artists from that very dangerous era in
European history were pure genius to so cleverly hide the truth in plain sight.

Facebook User
Something like that. He's a nice guy though and does deliver furniture cheaply

So you will go with me to the Cleveland museum of art?

 

1/3, 4:08pm

Show Images
Barry Blasic

I would enjoy that.
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 19 of 26

1/3, 5:32pm
Show Images
Facebook User

There's another one coming up too.

1/3, 5:36pm
Show [mages

Barry Blasic

Ok I'll have to look and figure something out. Remind me so I don't forget

1/3, 5:38pm
Show fmages
Facebook User

Ok, I know it’s going to be a scheduling feat, but I do have holiday hours and vacation hours
available.

I'm glad you decided to go on a date Barry. . I promise not to play games or hurt you. | promise

not to be over demanding. Only thing I can't promise is that I might automatically try to grab
your hand out of habit.

danny 3

[/5, 9:07am
Show lmages

Facebook User

 
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 20 of 26

I didn't want to say this publicly at work this morning as your nurse coworker, but as your secret
off duty nurse friend and dating coach I need to tell you Barry that you have really pretty eyes,
especially when you're being all serious in the middle of a medical crisis, I've always secretly
thought that, I just never privately mentioned it before. Having discreetly gotten that off my
chest, I can now fall face down into my bed, What a morning... truly hope you and Peggy have a
better rest of the day.

Later the same day when NL stated that she was glad I decided to go on a date I was
sutprised since that was never my intention. After that the over the top flirting began on NL’s
end. Links w/images from Men’s Health UK showing illustrations of NL’s favored sexual
positions, innuendoes, ete.

1/7, 10:06am

Show Images
Facebook User

I do actually go around the house bra less quite often.

1/7, 10:07am

Show Images
Facebook User
Shoeless too.
1/8, 3:01pm
Show Images
Facebook User

I may be known as "grandma" to some people, but Ican sort of see where a really intelligent
man might consider me a mentally exhausting big booty.
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 21 of 26

T/9, 5:15am

Show Images

Facebook User

I did Penny's job on C tonight. Next time you see me I will most likely be doing something in the
dining room that I think may not be lawful. I'm not sure, Nick agreed with me when I mentioned
it.

Fyi- I always come to work wearing a bra with extra heavy duty reinforced straps.

L/9, 5:17am

Show images

Facebook User

®  Javuary U

1/9, 3:33pm

Show Images

On this evening I spoke face to face w/NL when she was my relief and said that “We are not on the
same page” as far as dating. I felt that would be enough to clarify my feelings.

Facebook User

Len said you need relieved at 7:00 Larry, but Len didn't elaborate what type of relief you need so
T can only assume you need to go home. https./Awww. youtube. convwatch?y=cXu7 N86K4zk
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 22 of 26

 

1/9, 6:28pm

Show Images

Barry Blasic

Actually 7:45 is when my shift ends.

1/9, 6:44pm

Show Images

Facebook User

Oh. Well I'm over here in the breakroom with the closest I've got to red lipstick. It's dark pink
actually, but I managed to pick up tomorrow evening as well from Ken on the way past his office.
He said I'm awesome, which I already knew.

I stopped responding to any of her messages after Jan gt 2016. NL continued these type
of messages until Feb 29, 2016 when I blocked her. Between Feb 27 & 28'" she had sent some
60 messages to me and I felt that it was time to stop.

The next day I received the e-mail stating NL was notifying my ex-wife regarding my
“dangerous” on-line dating habits. NL went so far as to search for information regarding my ex-
wife, and all three children, two who are minors. The number of sexual offenders in the area of
my marital home.

I found this behavior unsettling. As I began to talk with others they expressed concern for
my personal safety and that of my children and ex-wife. | realized this was far more serious than
I had initially thought. 1 began to look through older messages NL had sent. 1 found one dated
12/7/2015 that made reference to getting a gun from a vehicle in the parking lot and shooting
someone. I immediately forwarded this to my D.O.N.

Any further questions can be directed to me. All referenced messages are available for
viewing as needed.

End of statement.
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 23 of 26

DEFENDANT - SMF
EXHIBIT 31
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 24 of 26

* pennsylvania
¢ DEPARTMENT OF MILITARY
AND VETERANS AFFAIRS

 

Nancy Lewen

Employes

 

‘Ms. Lewen;

This letter i$ considered an oral reprimand. The reason for this oral reprimand is your violation
of the Department’s Standards of Conduct and. Work Rule, the facility Wound Gare Policy and
Department of Health Survey, ite 483:25, Specifically, you are charged with Work
Performance: Neglect of duty or responsibility for failure to check/charize a duoderm patch as
required by the resident’s treatment plan.

A Pre-Disciplinary Conference (PDC) was scheduled with you on November 25, 2015 and you
failed to attend.

Since a recognized bargaining unit covers your pasitian, whether 0 or not youa are ¢ a a member of the
— een you may-eppe eal_the-action-at-the-ape Jaborwertements-orierice:

‘procedure:

 

Repeated offenses of the same or similar nature that odcur at any point after the date of your
receipt of this letter will result:in further discipline.

Should ‘you be experiencitig a personal problem which you feel may have contributed to your
actions, we utge you to seek the confidential assistance available through the State Employee
Assistance Program (SEAP). You can make atrangérnents for a refertal through your supervisor
of by calling 1-800-692-7459 (toll free). This number is in service 24 how's a day. SEAP will
net disclose infotmation to. the workplace without your consent; The provision’ of this
information does not indicate and -should not be interpreted to indicate that the Commonwealth

regards you as having a disability.

 

tain S? Carolyn Williams, RN
Human Resources Analyst Nursitig Supervisor
cc: Appropriate Personnel
FIG Labor Relations
Official Personnel Folder.

‘Office of Administration - BMVA
Bidg. 0-47 Fort Indiantown Gap | Annville; PA-17003 | 717.861.6496 | F 717.864.6200 | www, dinve.pa.gov
Case 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 25 of 26

een 28 BTA. . apes “Ae

DEFENDANT - SMF
EXHIBIT 32
 

Case 1:17-cv-
se 1:17-cv-00148-SPB Document 115-8 Filed 06/10/20 Page 26 of 26

pennsylvania
DEPARTMENT OF MILITARY
AND VETERANS AFFAIRS

February 24, 2016
Nanéey Lewen .

7p | , Employee iim
Ms, Lewen:
This letter: is considered 4 written reprimand. The reason for this writter reprimand -is:-your
violation(s) of the Department's Standards of Conduct ahd Work Rules. You ave charged with
Work Performance:. Neglect of duty or responsibility, including, but not ‘limited to! 1-6 Failwe

to treat residents of the veterans homes with dighity and respect, or any action whith ‘puts. a
resident in possible harm and/or vidlates the Depaittnent’s Prevention of Resident Abuse. Policy.

A Pre-Disciplinary ‘Confereince (PDC) was held with you on January 16, 2016 and you failed to.
provide art acceptable explanation fot -your actions.

   
  

 
  

cottpred at cE Joan Bae :
Shicg Wise sess ara!

union, you may appeal the action
procedure,

af Ee Swhetheror:
at the ‘appropriate step oF your Janes

BSCS fae SVanee.

 
   

Repeated offenses of the sathe or similar nature that eccut at any point after'the date of your
receipt of this letter will result in further discipline: .

Should you. be expericticing a personal prdblem which you feel may have ‘contributed to your
‘actions, we urge you to seek thie confidential assistance. available through the State ‘Employee
Assistance Piograih (SEAP). You-ean make atfangements for nitefertal through your supervisor
ot by calling {-800-692:7459 (toll free). This number is in‘service 24 hours a day. SEAP will

not disclose. information to the -workplace without your consent. The ‘provision. of this:
tviformation does not indicate and.should not be interpreted to indicate that the Commonwealth’

regards you.as having'a disability.

tt igour-sincere hope that yout tevord will show improvement,and that further discipline will tot
bé necessary.

   
 

Babn S. 1ér, PHR ‘Carolyn’ Williams, RN
Human Resources Analyst Registered Nurse Supervisor

 

ce! Appropriate Personnel,
FIG Labor Relations
Official Persorinel Folder

 
  

. Sifica ofAdminlétratioy ~DMVA
Bldg. 0-47 Fort [adlanfown Gap. Annvitie, PA 47003 | 717.061.6408 | F 717.861.8200 bwww.denva.state-t

 

     

 
